Preparation of 2012 budget (debate)
The next item is the report by Mrs Balzani, on behalf of the Committee on Budgets, on general guidelines for the preparation of the 2012 budget [2011/2042 BUD].
Mr President, ladies and gentlemen, the document we are examining today is not merely a report on the priorities of the next European budget, but also and above all a strategic document looking at the new role that the European budget must play in the context of greater economic governance.
This is the first year of the European Semester, which has been designed precisely to establish the greatest possible coordination between the Union's budget and those of the Member States, the greatest possible synergy and the utmost complementarity. All of which essentially means one thing: convergence, and making the budgets of the Member States converge with the major goals of the European budget. Today, these objectives - these European objectives - can only be those laid down in the Europe 2020 Strategy: a grand, ambitious strategy with five highly important targets and seven big flagship initiatives. These are big, important goals, but they are also very specific.
The first target is extremely important and involves building a more fully, better employed Europe by making the right investments. We therefore have a huge priority for the 2012 budget: we must not waste time in executing the 2020 Strategy, beginning with the first of the targets, that of higher employment in Europe. Immediately setting out the dimension of the 2020 Strategy in our budget is therefore essential and a matter of urgency.
Two things are fundamental in order to achieve this: we must plan and we must look to the future. Planning means ruling out mathematical approaches to the budget, which are absolutely senseless. Mathematical, general and indiscriminate increases are of no use at all. Instead we must look at what exactly are the programmes and the actions that can contribute to the 2020 Strategy. Looking to the future has an absolutely crucial significance: taking the utmost care over our commitments and not simply over our payments, because commitments are the tool with which to build the sustainable financial future of our Union.
Flexibility is another important subject. We are at the end of the planning period and so the budget is particularly rigid. I therefore think that it is really important that, right from the start, we consider all the available flexibility instruments as fundamental and indispensable for the budget we are going to draw up if we want it to be not only possible or essential to take the first step towards the 2020 Strategy - which absolutely must not be a failure, as we have seen in the past - but also if we want it to be a useful and effective budget.
I am convinced that it will only be possible to reach all these major objectives if we work together patiently, right from the very start, to build a renewed climate of institutional cooperation. Institutional cooperation is one of the major challenges of the Treaty of Lisbon, which we always talk about rather carelessly. Institutional collaboration means really finding a renewed feeling of equality so as to work together on this sensitive issue, the budget, which is not only one of the most strategically important instruments to build our future, but also one of the most tangible and practical.
Member of the Commission. - Madam President, I welcome Parliament's position on the priorities of the 2012 budget as reflected in the proposed guidelines. The Commission, in line with its right of initiative, will of course take into account Parliament's guidelines and also assess the guidelines of the Council. On the other hand, we have to take into account the most recent data coming from the 27 Member States, and we will have our services carefully scrutinise and evaluate those elements in order to shape the draft budget on 20 April.
This is now the second test of the annual procedure under the Treaty of Lisbon. The context of financial consolidation is obvious to everybody. I think, in such a context, that it would be responsible to take into account and respond to all the fiscal financial obligations of the European Union, but also to bear in mind the context of austerity which is the reality in the Member States. At this time, more than ever, no-one could argue against the need to base the budget on the principles of rigorous and sound budgeting. It has never been so important to look for savings, but we should also use the tool of the European budget in order to help Europe in this post-crisis situation.
With that in mind, I would point out two differences between national budgeting and Europe's budget. National budgeting is mainly about social transfers, about consumption. The European budget is about investment with multiplier effects. Therefore it could be conducive to growth and jobs. It is not good or sound budgeting to fail to pay out on the outstanding commitments agreed on in previous years, so both must be taken into account when shaping the final draft proposal for 2012.
As mentioned in the letter from the President of the Commission, and as the rapporteur, Ms Balzani clearly stated, we must ensure sufficient funding for expenditure under the 2020 Strategy. Yes, we have to coordinate the efforts of national and European budgeting, but on the other hand, we must be especially rigorous when it comes to administrative expenditure - hence the Commission's commitment of less than 1% for administration. That means savings as regards contractual obligations and savings in areas such as conferences, mission costs, meetings and information technology.
Taking into account what happened last year, we hope that this time it will be a smoother procedure, building on the experience of 2011. Therefore I am looking forward to our first trialogue meeting on 30 March. Then we will be ready to present our draft budget for 2012.
Mr President, Commissioner, ladies and gentlemen, the guidelines we are shortly to vote on are the first step towards the European budget for 2012. Since the beginning, the Group of the European People's Party (Christian Democrats) has shown its support for a preliminary report containing an indication of Parliament's priorities for the forthcoming budget, which would then be presented to the Commission, as is done by the Council.
Our contribution has helped broaden the scope of the priority policies and supported the balanced foundations laid by the rapporteur, Mrs Balzani, by inserting a number of strong and distinctive priorities that express the traditions of the PPE Group, namely development and growth for Europe together with research and innovation.
Indeed, I think these are the policies that we should invest in for the future of the Union and that Parliament really ought to stress before the preliminary draft budget is tabled by the Commission. As Mr Lewandowski correctly pointed out a short time ago, we also insisted that the concept of responsibility should be at the heart of the 2012 budget. This is not to say that until now we have not exercised budgetary responsibility, but it highlights the fact that now more than before, as a result of the crisis, we must act responsibly.
Lastly, I think something needs to be said about what has happened and what is happening in many countries in North Africa, simply to show that we reject medium-term approaches that are incapable of properly dealing with unexpected events or new policies. In terms of the technical aspect of the vote, I think it would be worth leaving the report produced by the Committee on Budgets substantially unchanged. I am really puzzled by the insistence of the Confederal Group of the European United Left - Nordic Green Left on including the tax on financial transactions. Quite apart from the substance of the issue, to me it seems to be of no relevance to the 2012 budget procedure.
on behalf of the S&D Group. - (SV) Madam President, firstly, I would like to express my sincere thanks to Mrs Balzani. She has chosen a very wise starting point for her report. It is short, specific and constructive and has a clear focus on the most important issues. What then are the most important issues? They involve demonstrating that the Europe 2020 Strategy is not just hot air, but a serious attempt to enable the EU to play a tangible role in promoting growth and jobs.
The EU's budget is controversial, despite the fact that it is actually very small - around 1% of GDP or a little over 2% of overall public expenditure. However, it can play a strategic role when it comes to investments in projects that the Member States cannot manage by themselves or that require solidarity within Europe. These relate to research and development, infrastructure for transport and energy and being able to realise the true potential of the internal market - a well-functioning labour market in the EU and a real basis for growth and competitiveness.
However, these joint projects cost money. Evidence is therefore required, particularly on the part of the Member States and the Council. Will the Europe 2020 Strategy be put into practice, or will it go the way of the Lisbon Strategy - good ideas that are buried in an office drawer? I believe that the 2012 budget will be crucial in answering that question.
on behalf of the ALDE Group. - (SV) Madam President, first of all I would like to thank the rapporteur for her excellent work. In times like these it is no easy task to set budgetary priorities. I am also pleased that we are choosing to be guided by Europe 2020 for next year's budget. As was pointed out earlier, we cannot afford to wait until 2014 when the next budgetary framework enters into force to implement the Europe 2020 Strategy.
The Commission has an important responsibility to put forward proposals in its draft budget this summer. We have so far been unable to direct resources to the Europe 2020 Strategy to the extent that would be needed. There is a risk that it could turn out exactly as Mr Färm warned: that the strategy does not get implemented but gets stuck in an office drawer, which we do not want, of course.
My group tabled a number of amendments to the report and we are very pleased with the way in which they have been incorporated into the proposals. I would like to thank the rapporteur for that. I have to say to the Council that we in the European Parliament most certainly have reason to examine ourselves and the way that we are approaching the 2011 budget. We have succeeded in creating a conflict that has surely given both ourselves and the politicians in the Council cause for reflection.
We must consider how we can make the best possible use of the resources we have. We may perhaps have to consider making cuts in the EU budget, too. At the same time, we must not forget that the Union has been given a large number of tasks that have to be fulfilled. These tasks will not do themselves. Sometimes I have the feeling that the Council believes that things can just happen by themselves without us having to reprioritise or earmark resources, but that is unfortunately not the case. I look forward to a constructive proposal from the Commission that can help us to find a more constructive tone in the negotiations on the 2012 budget.
on behalf of the ECR Group. - Madam President, I would like to congratulate the rapporteur on her report. I think that, unlike the other guidelines which we have discussed over many others years in this House, it is focused and it does not get into a whole lot of different details, which are obviously to come later in the budget procedure.
Firstly I would like to say that we in my group would like to take very much into account what is happening elsewhere in the European Union and not just keep it within the Brussels 'Beltway'. Therefore the paragraph you have put in paragraph 21 - where you are saying that we should be looking for negative priorities and savings by the institutions, asking our specialised committees to be able to look for priorities - is very important, but very little work has been done on this so far.
Tied in to the desire, which I can fully understand, to have more monies available for the Europe 2020 Strategy and the flagships, we should be looking not just for actions which involve money, but strengthening of the single market. It is not just about monies. Where we are looking for monies we should be thinking about where we can be generating savings from elsewhere in the budget, as we are looking to do in Parliament and in the other institutions. We take the line that if you want more money then you can take it from savings elsewhere. This should also be an important part of our approach to the 2012 budget.
Lastly, therefore, in looking at the kind of responsibility we should take in an era of austerity, if we are going to be able to cope with the savings of financing where we need new expenditure my group believes we should be heading for a freeze in our expenditure for 2012.
on behalf of the Verts/ALE Group. - (DE) Madam President, Mr Lewandowski, ladies and gentlemen, we in the Group of the Greens/European Free Alliance are also of the opinion that when budgets are tight and there is a need for austerity policies we must respond, because we have to reduce levels of debt in the Member States. This is not the case on a European level, because fortunately we are not allowed to get into debt. However, the politically clever solution involves not only reducing debt but also achieving a balance, so that it is possible to invest in projects for the future in order not to put the national economy further at risk. Reaching this balance must be one of the guidelines for the European budget in 2012. In addition, we have made commitments in recent years in the European budget which come out of the structural funds and which will have to be financed next year and in the years that follow.
I think we should take Mrs Balzani's approach very seriously. It involves focusing on the most important areas of the EU 2020 Strategy, which determines where Europe is going. We are calling for more funding at a European level to allow us to combat climate change, to switch more quickly to renewable energy sources and to support education and research. We must continue to focus on these issues and we must not put this at risk.
I also think that the European Semester mechanism is being used correctly to ensure that the Member States and the European budget, in other words a total of 28 budgets, commit to the targets in the EU 2020 Strategy. Where do we need to spend more money? On the basis of what we hope will be democratic change in the Arab countries, we Europeans have an interest in supporting civil society, democratic structures and the move to parliamentary democracy in these states and, therefore, we need flexible funding to promote democracy throughout the world in our own well-understood interests.
As a Member of the Group of the Greens/European Free Alliance, I would like to ask specifically where we can make savings, in particular in the light of recent events in Japan. In my group we are of the opinion that we can save money on the ITER nuclear fusion reactor. We do not know what to do with the nuclear waste from this project. Why are we spending so much money on launching this project, when we should be redirecting the Euratom funding to enable us to move away from nuclear power and introduce renewable energy sources much more quickly? When we look at the United Nations and at climate policy, we all know that we need to change the way we generate energy. The 2012 European budget must also make a contribution in this area. I hope that we will have the power to make qualitative changes of this kind in the next multiannual financial framework.
Madam President, while we are here discussing the guidelines for the next budget, out there are tens of thousands of workers sending us a very clear message. They are telling us that the EU's austerity policies are killing the economy and destroying the benefits and the conditions of life for the European public. They are telling us that the model of economic coordination that is being imposed is based on fines and penalties that provide no guarantee of sustainable growth and job creation - quite the contrary, in fact.
They are telling us that the Pact for the euro, which the governments are adopting today, is a pact that is against wages and pensions. It is a pact that is continuing to make the workers pay for the cost of the crisis, although it was not caused by them.
I believe that we should listen to this protest, because it poses a key question from the point of view of the European budget about the place of public investment in discussions about economic policies. We have heard the conservatives say that what we need is a 'zero budget', with a 'zero increase'. We have heard various governments saying that, in the name of austerity policies, we need a European budget with a 'zero increase'.
The discussion that we are having today is crucial, but this is the wrong answer. It is the wrong answer for one simple reason: it is impossible to have ever stronger austerity policies at a national level yet at the same time say that due to these austerity policies we need ever weaker European budgets.
This reasoning inevitably leads to only one outcome: lower public investment at both national and European level. It also means more unemployment and more social regression. This is the crucial discussion to be held in talks on the 2012 budget. It argues against those who think that the crisis can be resolved by heightening inequality and transforming the recession itself into a policy. This is what my group is opposing. We are going to abstain from this report because it is full of good intentions, but it does not respond in a clear way to this challenge, and the world of work requires a response from us on this matter.
on behalf of the EFD Group. - Madam President, this report's fundamental weakness is that it completely ignores the observations made by the Court of Auditors in its annual reports. We should remember that the only information available is on the integrity and efficiency with which European Union funds have been spent. The attempt to justify an increase in the budget on the basis that the Europe 2020 Strategy will take us out of the crisis lacks all credibility when we look back at the complete failure of the Lisbon Strategy.
The threat - and it is a threat - that limiting the level of the European Union budget will have a detrimental effect on European solidarity and the pace of economic development in the Member States is both facile and displays an overwhelming ignorance of the impact of the crisis upon European citizens. On behalf of British taxpayers, I call on David Cameron to demand not a freeze, but a significant reduction of the budget for 2012. Given his track record today, I will not be holding my breath.
(DE) Madam President, ladies and gentlemen, I would like to express my opinion on three areas of Mrs Balzani's report. The first is that the report on the 2012 budget is based on the assumption of enhanced economic governance involving the EU, the European Semester mechanism and the Europe 2020 objectives to boost growth and employment. In next year's budget there will be support in particular for two headline targets in the strategy: improving education and promoting social inclusion, which for me are two key aspects with regard to Europe's future viability.
Secondly, the report emphasises the need to improve synergies between European and national public investments in order to achieve the EU's political objectives more effectively. We need to encourage more coordination, greater consistency and a focus on sensible, shared objectives in order to make it more likely that the headline targets can be achieved successfully.
My third point concerns climate change and energy targets. In the light of the disaster in Japan, we need to do everything possible to speed up the introduction of renewable energy sources. An active climate policy and the creation of green jobs will not only help us to achieve our climate targets, but will also make a positive contribution to social policy.
Last but not least I would like to remind the House that the EU budget is not permitted to show a public deficit, which is why it is essential that it is implemented properly, and that it makes up only 2% of total public spending.
(ES) Madam President, Commissioner, ladies and gentlemen, I should like to begin by thanking the rapporteur Mrs Balzani for the flexibility she has shown.
I say this because the original idea was not to hold this debate on budget guidelines. I believe, however, that it is a good idea, because it will help to define the priorities that will shape the budget negotiations over the coming months.
I should like to touch on two fundamental matters. First of all, austerity. Austerity is not a principle, it is an instrument. It is an instrument for achieving a truly credible budget that will not lead us to the consequences that are now materialising in many countries: that is, spending beyond our means and later encountering serious political difficulties when it comes to closing the gaps in the budget.
I also believe we should not bring matters into the annual budgetary procedure which actually have a multiannual financial scope. I am referring, for instance, to the issue of the tax or levy on financial transactions. This belongs in a far wider financial framework, so any attempt to artificially bring this debate into the annual budget will only lead to a misguided strategy of negotiation with the Council right from the start.
Only last year we saw what happens when we bring into a single-reading annual budget procedure, policies or ideas that actually have a wider scope: failure, stalemate and, ultimately, a situation - as we are now experiencing in 2011 - in which the level of credit appropriations is, as the Commissioner is perfectly well aware, insufficient to cover the immediate short-term needs of the European Union over the coming months.
(DE) Madam President, Commissioner Lewandowski, ladies and gentlemen, this morning we are debating the need to make savings in view of the debt crisis that we are experiencing in the Member States. Mrs Trüpel and others have quite rightly pointed out that this debt crisis affects us only indirectly, as it is not permitted for debts to be incurred at European level.
Yet how can we pursue an austerity policy in the European Union if the volume of European expenditure is only 2% of the total public expenditure of all 27 Member States? I believe that this is not an austerity policy at all. Instead, it is a question of symbols - symbols that are in some way passed to us by the Member States as if money that is transferred to Brussels for the European budget in effect disappears into a deep black hole. This completely ignores the fact that the funds that go into the European budget actually go back to the Member States again. Of course, they do not go back at a ratio of 1:1, as Europe is not a savings bank, and we naturally pursue a policy of solidarity where we support those in the European Union that are less well developed. For example, in my state of North Rhine-Westphalia in Germany, all of the labour market instruments that are now implemented there are cofinanced by the European Social Fund. If we remove this funding, there will be correspondingly less labour market policy. That cannot be what Social Democrats are aiming for.
Let us consider for a moment how the Member States spend European funds. The Court of Auditors' annual report states that there are deficiencies in the way the management and control systems for spending European funds operate. It states that the recovery of wrongly invested funds in the Member States runs into billions of euro. It also states that the Commission is now, thankfully, going to suspend payments in cases where European programmes are being mismanaged. That is also happening for example in Germany and the United Kingdom.
The Council, which is not here, represents the Member States, which I urgently call on to improve their management of EU budgetary resources. The increase in efficiency that this would make possible would allow us to considerably improve the way we spend EU funds - not by spending more money but by improving the way we spend it. The Member States can play a part in this in order to underline their willingness to make savings.
(DA) Madam President, I would like to thank Mrs Balzani. I think she has a very exciting, but also very difficult task in negotiating this budget, and that is because the framework is tight. The seven-year framework for the EU's budget is devised in such a way that the framework becomes steadily tighter during the course of the seven-year period, particularly in the area of agriculture. We have actually been able to utilise unused agricultural funds almost as a means of financing new initiatives such as energy investments for the recovery package and the satellite navigation system Galileo. It is therefore becoming more and more difficult to ensure consistency. I do not agree with the Group of the Greens/European Free Alliance that we should not finance the ITER fusion energy system. This is important research, particularly in the light of what has happened in Japan and against the background of the need to ensure that we are not dependent on fossil fuels. Thus, this is also a difficult task. We must find funding for the fusion energy project in 2012.
I am pleased that the Commissioner emphasised the fact that the EU's budget is not the same as national budgets. It is a project budget, and the EU must be able to settle its accounts. We must pay out the money that we have promised. In this regard, I hope that the Commissioner is right that our budget negotiations will be smoother this time around. That will require the Council to behave in a more intelligent and less stupid way - for it to give us a very definite figure for the payments, but to be more specific and look at what the real needs are.
Last but not least, I would like to thank the Commissioner for stating that we must cut our administrative expenditure, because this is one of the few areas where we actually can save money in the short term. I think it is good that he started by saying that the Commission is reducing its administrative expenditure to next to nothing. That is something we should also do in other institutions, and I believe that it is something that we really should take seriously - also in Parliament.
- (CS) Madam President, the 2012 budget of the European Union should continue the tradition of balanced budgets. On the other hand, we must not continue with the disputes we saw when approving the 2011 budget. We must not allow the creation of a temporary budget. That would have a very negative effect on the running of the EU. In order to avoid disputes and approve the budget quickly, we need to propose a sensible budget, which, in the current period of lingering economic crisis, means a tight budget. The public in the Member States expect that, in a time of spending cuts, the EU too will run its affairs well and frugally. If we lose sight of this, we will lose credibility.
(PT) Madam President, we are having our say in this debate in order to show that there is an alternative to the consensus between law and democratic socialism, which has brought this crisis upon us. This consensus does not, in itself, allow for any possibility of ending the crisis. The alternative, which is both possible and necessary, is also undergoing profound changes due to EU budgetary policies, reconsidering the resources and objectives which these serve.
At a time when inequalities between the different Member States are growing, the EU budget should be at the service of real convergence, promoting the full exploitation of the actual potential of each country, the creation of employment with rights, the eradication of poverty and social exclusion, and the preservation of the environment. It should be a tool at the service of genuine economic and social cohesion.
We reject a budget which is at the service of the commercialisation of more and more aspects of social life, liberalisation in numerous areas of economic activity, and lack of job security, as advocated by the Europe 2020 Strategy. This path will accentuate the existing economic, social, regional and national divisions and disparities, and foment structural unemployment.
We therefore propose a new European strategy for solidarity and sustainable development, underpinned by a new set of economic, social and environmental policies, supported by the EU budget, as we explained in our set of proposed amendments to this report. The Union budget should also be at the service of a genuine policy of development aid, cooperation and peace, not at the service of external interventionism, interference, militarism and war, areas that have taken an increasing toll on the Community budget.
We would therefore like to point out the urgency of steering Europe along a different course, and this should also be reflected in budgetary decisions.
(IT) Madam President, ladies and gentlemen, this report - which ought to map out Parliament's guidelines for the 2012 budget - seems to me to be pretty much devoid of meaning. It only includes a series of vague statements and therefore it does not seem clear to me what Parliament's real priorities are for drafting the new budget.
For example, the Europe 2020 Strategy is mentioned a number of times. It is an ambitious, wasteful and perhaps overly broad strategy. What in any case are supposed to be its priorities? It is the Member States themselves that have to come to terms with restricted budgets and the consequences of the crisis; we cannot be so naïve as to the think that we can do much at a European level. Therefore I would have preferred to see fewer statements of intent and fewer words and instead an indication of a few limited and precise areas in which to act. I am aware that this report is dealing with general guidelines, but in its current state it seems to me to be all but useless and merely self-serving.
(NL) Madam President, Mrs Balzani from the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament has proved with her report the following fact: the EU does not look after its citizens well, but it does look after itself. The ruling Socialist and Christian Democrat clique is making sure there is a continuing majority in Parliament who are in favour of wasting even more money.
A nice sum of EUR 3 000 per member for a staff allowance, a good job on the side in the House of European History (for those fortunate enough to have the right connections), a totally unnecessary and terribly expensive European TV channel, a prestigious satellite project called Galileo, all of which is leading increasingly to financial disaster. Oh well, things are clear ... and, on top of that, having the nerve to speak about sustainability and responsibility. There is no responsibility to speak of and sustainability is only possible if things are expensive.
Madam President, I will keep it short and clear: throw out this nonsensical report. This is absolutely not what the citizens of Europe are waiting for. The EU is giving no sign of wanting to economise and, on top of that, this will only lead to more money being wasted. I thought that wisdom comes with age, but that unfortunately does not seem to be the case with this Parliament.
(HU) Madam President, ladies and gentlemen, after the last few speeches, I recommend that we try to return to the grounds of reason. The rapporteur was in no easy situation when she was preparing her material. After all, we can not yet talk about figures in any meaningful way until the Commission presents to us the boundaries within which it foresees the budget for the next year. We can, however, talk about principles. And in this regard, the rapporteur partially approached the matter very aptly, in that she attempted to integrate the 2020 policy within the bounds of the budget. On the other hand, her decision to not yet get involved in policies at this stage, and to not talk about their outlines and objectives either, indeed justifies certain critical comments that the material seems somewhat hollow.
I believe that we can still all agree that, similar to previous years, we continue to consider cohesion policy extremely important. This policy will only really swing into motion now, at the end of the cycle, and it is here that the greatest payment requests will appear. I would very much like to stress, contrary to others, that these payments are not for their own sake, and that this is not about spending the money, but rather about using it in ways which actually further the European cause, and bring us forward in assisting less developed regions in catching up. If they are not doing this, they are doing wrong. Then Parliament must indeed step up against any kind of inappropriate spending and spending in the nature of prestige investments. I believe that the Committee on Budgets, in cooperation with the committees, is handling this twofold fight quite well. Thank you for your attention.
(FR) Madam President, Commissioner, ladies and gentlemen, I should like to thank our rapporteur, Mrs Balzani, for the consistency of her draft resolution on the general guidelines for the 2012 budget. This resolution sends a clear political message. It is because it is fully aware of the budgetary constraints affecting the European Union that Parliament is today calling for the adoption of a 2012 budget that can respond to the political, economic and social challenges we currently face.
At a time when the sole topic of discussion among the Member States is the implementation of additional austerity measures, Parliament, at least on this side of the House, intends to demonstrate its commitment to the thousands of workers who, today, are marching through the streets of Brussels to show their rejection of these economically questionable and socially unjust measures, the result of which will be a further increase in structural unemployment in Europe.
The fact that the European budget is being aligned with the objectives of the EU 2020 Strategy, in a clear way for the first time in 2012, means that employment and growth can be put back at the heart of European policies, which I would point out are our priorities, since the EU 2020 Strategy has set the objective of an employment rate of 75% of the working population.
However, let us not delude ourselves. This budgetary procedure will be a long and difficult one, contrary to what Mr Lewandowski indicated in the French press when he anticipated the position of the MEPs. The Member States have already expressed their short-term view of the budget, which advocates discipline, and have called for a limit on their contribution to financing Community action. They see the European Union and its action not as a means to achieve added value or as a means to help it achieve ambitious policies, but rather as an additional cost. Let us not be mistaken. The 2012 budgetary procedure will provide another insight into the tactics being used to define the future multiannual financial framework.
The fact is, with a budget which accounts for a mere 2% of the EU's public expenditure, it will be difficult to pursue ambitious policies in all sectors. We are already seeing stormy debates on whether it will be the CAP or cohesion policy that will be plundered. This pits citizens against each other when it would be to our credit to help them work in synergy. That is why, Commissioner, I would reiterate the importance of your communication on the implementation of own resources.
(NL) Madam President, if you are having a house built, the biggest bills come at the end. You know this in advance and that is what you agree to from the very start. The same thing is happening in Europe. The biggest bills come at the end of multi-annual budgets and you know that, too, ahead of time.
Refusals by various Member States, such as my home country, the Netherlands, to pay these bills are therefore nothing more than a reaction by unreliable governments. This is the same as if somebody who is having their house built accepted the offer and then refused to pay the final bill. Obviously, in the final stage, you can look at where you can make savings and we in Europe have to do that as well. In recital 21, in particular, Mrs Balzani has rightly pointed to that fact. However, that final bill will still have to be paid. Refusing to pay it does not only make you unreliable, it is also stoking the anti-European sentiments in Europe.
(HU) Madam President, ladies and gentlemen, the 2012 budget is the sixth among the seven budgets of the current multiannual financial framework. The two arms of the budgetary authority have therefore gained a clear picture of the deficiencies and positive developments with regard to the existing multiannual programmes. The 2012 appropriations must enable the accomplishment of EU goals and priorities in relation to the 2020 Strategy. That is because it is this that facilitates Europe emerging from the crisis strengthened. The promotion of employment, innovation, research and development, the facilitation of goals related to energy strategy and of social inclusion, in particular through the reduction of poverty.
The 2020 Strategy can of course only be credible if it receives appropriate funding. We would like to remind everyone that Parliament has raised this serious political concern on several occasions. Now we must call on the Member States and the Council to take responsible and decisive steps. We must not be content with a lesser Europe in a world where natural disasters and economic crises can ruin the lives of millions without warning, where the impact of such tragedies not only affects one country, people or religious community, but has an effect on entire regions and across oceans. We need a greater Europe, and a more effective use of Community means. Thank you for your attention.
(DE) Madam President, ladies and gentlemen, the 2012 budget is set against the background of a difficult economic and financial situation in the 27 Member States. For this reason, we will certainly not be able to afford to do everything that we would like to do. I believe that the report tabled by Mrs Balzani is a workable compromise. However, I also have a few critical remarks to make.
In my opinion, more money does not necessarily mean more solidarity and more Europe. What is important is to improve the quality of what we get in return for the money spent and above all to ensure that the objectives we set ourselves are actually achieved rather than the money merely being paid out regardless. We must always examine the question of our potential new own resources with a critical eye, too. These own resources must not lead to the additional burdening of citizens or of businesses that need to be, and should be, able to compete with the rest of the world.
I also think it is important for us not always to emphasise the fact that the EU budget amounts to only 2% because, at the end of the day, many States cofinance the corresponding European funds, thus, of course, making a considerably larger volume of funds available on the basis of EU programmes. I think it is particularly important for us to make progress in terms of research, education, sustainability and strengthening economic growth. In light of this, I think it is also important for large-scale projects such as ITER - and in this regard I would like to thank Mrs Jensen for her comment - to be fully and clearly financed and clearly managed, because otherwise the Americans, who are currently implementing the same project, will be appreciably ahead of us, and we Europeans should not always take second place.
(PT) Madam President, I would like to begin by saying that I welcome the work of Mrs Balzani, but that I would nevertheless like to make a few observations here. I believe that the general approach that is being adopted is actually too general. I think that this is more of a resolution for an EU 2020 Strategy than proper guidelines for 2012.
In 2011 the priority has been on young people, and this will no longer be the case in 2012 with these guidelines. However, there is still time. The phrase 'young people' does not appear a single time in these general guidelines. Moreover, the focus on the Europe 2020 Strategy, which I support, does lead to cohesion policy, for example, being forgotten. Neither is there a single mention of cohesion policy. Cohesion policy is extremely important, and it cannot be a measure for adapting, or a measure or policy which suffers, for example, if money is taken from it in order to be given to the Europe 2020 Strategy.
There is not a single mention of the cohesion policy, which we believe to be extremely important. I believe that there is time to remedy this omission, as I see it. I believe that there is still time to resolve these two issues.
(IT) Madam President, Commissioner, ladies and gentlemen, first of all I would like to thank the rapporteur, Mrs Balzani, for the work she has done. The 2012 and 2013 budgets will be consolidation budgets aimed at reflecting the Member States' spending cutbacks and setting a benchmark for amounts that will be established in the next financial framework.
The contribution of the Group of the European People's Party (Christian Democrats) to the guidelines for the 2012 budget was based on the concept of responsibility, which means pursuing the aims of economy, efficiency and effectiveness using as little as possible of the available resources.
The EU 2020 Strategy is based on important priorities - namely research, innovation, development and growth - that were not initially present in the report by Mrs Balzani, but which have been strongly emphasised by the PPE Group. The Union's priorities need a suitable level of funding. It is therefore important to ensure flexibility between the expenditure headings in order to more effectively counter the problems linked to the economic crisis and also to propose a budgetary framework that includes own resources.
However, I am not in favour of these resources being raised via the introduction of a tax on financial transactions, as proposed by the Confederal Group of the European United Left - Nordic Green Left. Instead, I am in favour of an investigation by the Commission into how to deal with this highly important issue in technical terms, so as to affirm and establish Europe's added value.
. - (SK) Madam President, the European Union has set five measurable objectives for the period up to 2020. The objectives have also been agreed by Member States themselves. The objectives show us the direction we ought to choose. The success of Europe depends on how we fulfil them.
It depends on the responsible conduct of individual states as to whether we will have higher employment, whether we will manage to reduce the proportion of people leaving school early, whether we will achieve the planned parameters in the number of young people obtaining a university education, whether we will reduce the number of people at risk of poverty and whether we will protect our climate.
Despite the prevailing consensus in the EU over the common procedures, the government of my country has decided to restrict the priority operational programmes. It wants to use them for funding high-speed communications, and is discussing this with the Commission. I would like to ask you, Commissioner, whether you personally and the Commission as a whole support states taking a path which goes against the common objectives in this first introductory stage of fulfilling the Europe 2020 Strategy?
- (SK) Madam President, the budget is a key instrument for European integration, and how it is set therefore matters.
It is precisely in a time of crisis that the EU budget can contribute to mitigating the restrictive budgetary policies of national governments and direct funding towards desirable long-term investment projects. In this context, I welcome the fact that the report supports the plan to introduce project bonds, for example, in the area of infrastructure. I would like to point out, however, that they should not be regarded as an alternative to Eurobonds. In my opinion, Eurobonds are a special topic and I support their introduction, as they are a logical continuation of the integration process and they mark a deepening of the process.
An opposite tendency - towards disintegration - would result from, for example, attempts to slash EU budget levels. In addition to the unfavourable economic impacts, these attempts also undermine solidarity between Member States. The selfish and short-sighted division into net contributors and net beneficiaries ignores the deeper and more important context of European integration. All Member States can profit from this equally. In my opinion, this is the angle to take in discussions on the EU budget.
- (SK) Madam President, we are addressing the 2012 budget priorities with an eye to the future as well, and in my opinion we should therefore also look at the possibilities for making savings in the future.
In my view, it is very important to think about the regular journeys made by MEPs and the entire European Parliament to Strasbourg, which is repeated 12 times a year. I believe that we irritate our citizens with these activities, because taxpayers have to finance our trips, and it costs them a great deal of money. We should therefore, if not in 2012, at least in the long-term perspective, look at the possibility of scaling back or modifying this mechanism in the future.
Another potential saving which should be discussed, I think, is the cost of setting up the museum of the European Union or of Europe, which, from a time perspective, could be postponed until a future date, I believe, when the EU is faring better. At present we could transfer this funding to other activities, especially in 2012, in order to fulfil the 2012 programme, and thereby also improve the efficiency of our operations, of course.
- (SK) Madam President, I would first like to applaud the work of the rapporteur, who has correctly identified numerous problems in her report.
The EU budget for 2012, but also for the following years, should be ambitious, if we want to fulfil the tasks and objectives of the 2020 Strategy, emerge victorious from the crisis and compete globally. I support the budget committee proposal for meetings to be organised with national parliaments with the aim of discussing the outlines of EU and Member State budgets for 2012. It should be emphasised at these meetings that the EU budget must not be in deficit, that it represents only 2% of overall public spending in the EU and that there are fundamental differences between Member State budgets and the EU budget. The EU budget largely covers investment in the future of Europe.
The Council, above all, should be aware of this, since we have already heard the representatives of Germany, France and Great Britain talk about trying to freeze the EU budget, through which we would surely slow down European growth.
Member of the Commission. - Madam President, I will address three points only. On the 2020 Strategy adjustment, a clear point in Ms Balzani's guidelines: in the current 2011 budget, 41% of expenditure could be attributed to the goals of the 2020 Strategy.
The same effort is being made for the 2012 Strategy, but we must make the readjustment effort within the framework which was agreed several years ago, the 2007-2013 framework. It is, of course, limiting our room for manoeuvre that the adjustment must be done within the framework of the multiannual agreement dated 2006.
Secondly, my reaction to Mr Elles - but not only to him: the same remark about negative priorities was also made by Mr Geier and Ms Hohlmeier. I am afraid that this is a true story about 2012's budget. It should be like that. This time more than ever, in addition to positive priorities, we should examine what is not performing. We are looking at what is not performing, what is not properly administered in order to find savings. We are thinking as much about positive priorities this time as about negative priorities. For the administration, austerity is a must.
My response to Mr Herczog about the waste of money: administration accounts for only 5.7% of the total budget of the European Union. This is a lower proportion than in the municipalities of Rotterdam and many other Dutch cities famous for a frugal approach to budgeting.
In response to Ms Andreasen: she was not only talking about freezing the budget. She was talking about cutting it. Our budget, the European budget, which is without deficit, cannot be blamed for the mismanagement of public finances in many Member States. It has its logic, as so clearly explained by Mr Gerbrandy. The logic is all about the maturity of programmes with time. This is not surprising. This is our credibility. The European budget has its own credibility which is all about commitments and accomplished projects paying out. Even in times of austerity, you have to pay your electricity bills.
This is really about our credibility. This is about cohesion. This is really an investment, and its nature therefore probably also responds to some of the calls by those who are now demonstrating outside Parliament and the Berlaymont building.
Madam President, ladies and gentlemen, the word 'responsibility' has been mentioned a number of times during the speeches. There is, however, one responsibility that I really think takes priority for the institutions: above all we are responsible for implementing our programmes and ensuring that EU citizens are not left with just our words. We have the responsibility to be consistent in what we say and what we promise.
Today's major projects are those set out in the 2020 Strategy. The first target of 'more work' is not only very ambitious but also very precise, since it can even be measured using unemployment reduction parameters. This seems to me to be a very specific and very ambitious goal and I think it is essential to start working to achieve it.
As long as we continue to consider the 2020 Strategy as too big and too ambitious to be squeezed into a practical document like the budget, I think we will achieve nothing more than increasing the risk of another failure, which is exactly what nobody wants, starting with the Commission, if I remember the first communication on the 2020 Strategy correctly.
There is, however, another important issue: austerity is not a policy, it is not an instrument, it is a condition against which we must take action, and not only by consolidating our expenditure, but also by using the European budget, an extraordinary instrument that is radically different from the national budgets and gives us the chance to do something different this year.
This is precisely what the European Semester is for. Clogging up the first six months of the year is not its only use. It enables us to come up with a global strategy and to create synergies; and creating synergies between the budgets of the Member States and our budget is an extraordinarily European system to give more value to public resources and to create a real method to turn the 2020 Strategy - long and ambitious as it is - into a European reality.
The debate is closed.
The vote will take place at 11:30.
Written Statements (Rule 149)
Unfortunately this report advocates 'a 2012 budget under the auspices of enhanced European economic governance, the European Semester mechanism and Europe 2020 objectives'. In other words, this is a budget which supports the deepening of neoliberalism, militarism and federalism in the EU through the adoption of profoundly anti-social and anti-democratic measures, the firm establishment of the Stability Pact, the enforcing of brutal fines on the Member States and permanent monitoring of all national macroeconomic activity. This is also a proposal which seeks to achieve a budget that facilitates liberalisation, job insecurity, and an attack on rights and public services.
We therefore propose an important set of changes, aimed not only at denouncing this approach, but also at presenting guidelines for an alternative which is both possible and necessary. These proposals are crucial in order to improve the situation of unemployment, poverty and inequality which exists and is worsening with capitalism, of which the EU is a tool. The EU budget needs to be based on another vision in order to address the economic and social crisis, rejecting the neoliberal path, so-called economic governance and the strengthening of militarism.
in writing. - (CS) In her report on general guidelines for the preparation of the 2012 budget, Mrs Balzani set out the five key budget priorities of the EU. I fully support her view that it is the Europe 2020 Strategy that should help Europe overcome the global economic crisis and emerge stronger from the crisis through the creation of new jobs based on the five priorities, that is, support for employment, improved conditions for innovation, research and development and the provision of funding for these from the public purse, the fulfilment of objectives on climate change and energy, higher levels of education and support for social inclusion, and, above all, reduction of poverty in Europe. However, if we want to be successful and to implement this strategy in earnest, we must assign sufficient funding for it, without substantial compromises or cuts. The current multiannual financial framework now offers very little room for manoeuvre, and I therefore agree with the rapporteur that further attempts to limit or cut budgetary resources related to the fulfilment of key priorities are simply out of place at the moment. I support the rapporteur's idea that the fulfilment of key priorities can work as a catalyst for boosting investment, growth and job creation throughout the Union. In general, I agree with the proposed guidelines and I recommend the approval of this report.
in writing. - Across Europe governments and public authorities are having to find ways to save money and show restraint. My own country, Scotland, was hit by a double whammy - a global recession exacerbated by misrule by governments in London, always willing to plunder Scotland's resources but intent on denying the people of Scotland control over their own affairs. The Scottish government has therefore had to work extra hard to succeed in maintaining Scotland's vital public services. In these economic circumstances it is wholly unrealistic for this house to call for a budgetary increase - Europe's public services must have priority over the operations of the EU's institutions.
(The sitting was suspended at 10:55 and resumed at 11:35)